DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merit for claims 1, 4 – 11, and 17 – 27.  Claims 2 – 3 and 12 – 16 have been cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “plurality of agitators” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: brushing means, agitating means, driving means, adapting means and first and second spider coupling means in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7, 17 – 21 and 24 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Worwag (GB 2 322 068 A) as cited by Applicant.
Regarding independent claim 1, Worwag teaches a vacuum cleaner brush assembly (1; Fig. 2), comprising: a brush core (brush roller, 2) having an outer surface (outer cylindrical surface, 12) and an inner surface defining a cavity (inner surface of 12; Fig. 2), wherein the brush core (2)  is rotatably suspended within an intake area (7) defined by a housing (casing of 1; Fig. 2) such that the brush core 
.  

    PNG
    media_image1.png
    497
    975
    media_image1.png
    Greyscale

Worwag does not explicitly teach the first and second couplings being spider couplings. Examiner, however, notes that the applicant fails to provide any criticality in having the spider coupling provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation 
Regarding claim 4, Worwag teaches the vacuum cleaner brush assembly (1; Fig. 2) further comprising a bearing (bearings, 15 and 16) within the cavity of the brush core (2; Fig. 2) such that the brush core rotates freely via the bearing inside the housing (Page 3, lines 16 – 23).  
Regarding claim 5, Worwag teaches the vacuum cleaner brush assembly (1; Fig. 2) wherein the brush core (2) is detachably mounted (Abstract) within the housing (casing of 1) such that the brush core (2) rotates freely with respect to the housing (casing of 1; Fig. 2).  
Regarding claim 6, Worwag teaches the vacuum cleaner brush assembly (1; Fig. 2) wherein a first side of the brush core (2) is detachably and rotationally mounted to the housing (casing of 1) and a second side of the brush core (2) is supported by a motor (20) subassembly via a bearing (15; Fig. 2).6 2649646.2 3/3/2016  
Regarding claim 7, Worwag teaches the vacuum cleaner brush assembly (1; Fig. 2) wherein the agitators (8) are bristles (Page 3, lines 16 – 18).  
Regarding independent claim 17, Worwag teaches an autonomous vacuum cleaner comprising: a housing (1) comprising an intake area (suction slot, 7) near an edge of the autonomous vacuum cleaner (Fig.  1); 3a brush core (2) detachably mounted (Abstract) in the intake area (7), the brush core (2) having an outer surface (12) and an inner surface defining a cavity (Inner surface of 12; Fig. 2), wherein the brush core (2) is rotatably suspended within an intake area (7) defined by a housing (1) such that the brush core (2) may rotate with respect to the housing (1; Fig. 2; Page 3, lines 6 – 27); a plurality of agitators (8) extending radially from the outer surface (12) of the brush core (2); a motor (20) disposed within the cavity defined by the inner surface of the brush core (2), wherein the motor (20) is mounted to the housing (1) such that the brush core (2) may rotate relative to the motor (20; Fig. 1); a motor adapter (19) within the cavity of the brush core (2) and mounted to the motor (20; Fig. 1), the motor adapter (19) 
.  

    PNG
    media_image1.png
    497
    975
    media_image1.png
    Greyscale

Worwag does not explicitly teach the first and second couplings being spider couplings. Examiner, however, notes that the applicant fails to provide any criticality in having the spider coupling provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. Applicant further discusses that “one of ordinary skill will appreciate that any other coupling may be used that may transmit power to the brush core, such as a geared linkage or other structure”.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of Worwag to explicitly include spider coupling since it has been held to be within the general skill of a worker in the art to select a known coupling on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 18, Worwag teaches the autonomous vacuum cleaner further comprising a bearing (15, 16) within the cavity of the brush core (2) such that the brush core (2) rotates freely via the bearing (15, 16) inside the housing (1; Page 3, lines 16 – 23). 
Regarding claim 19, Worwag teaches the autonomous vacuum cleaner wherein the brush core (2) is detachably mounted within the housing (1; Abstract) such that the brush core (2) rotates freely with respect to the housing (1; Fig. 2).  
Regarding claim 20, Worwag teaches the autonomous vacuum cleaner wherein a first side of the brush core (2) is detachably and rotationally mounted (Abstract) to the housing (casing of 1) and a second side of the brush core (2) is supported by a motor (20) subassembly via a bearing (15; Fig. 2).6 2649646.2 3/3/2016  
Regarding claim 21, Worwag teaches the autonomous vacuum cleaner wherein the agitators (8) are bristles (Page 3, lines 16 – 18).  
Regarding claim 24, Worwag teaches the autonomous vacuum cleaner wherein the brush core (2) has a diameter (Fig. 4).
Worwag does not explicitly teach the brush core diameter is less than two inches, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the core of Worwag to explicitly teach a less than 2 inch diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 25, Worwag teaches the autonomous vacuum cleaner wherein the brush core (2) has a diameter (Fig. 4).
Worwag does not explicitly teach the brush core has a diameter within the range of 1 - 1.75 inches, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the core of Worwag to explicitly teach a less than 2 inch diameter, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding independent claim 26, Worwag teaches 26 a vacuum cleaner brush assembly, comprising: brushing means (2) having an outer surface (12) and an inner surface defining a cavity (inner surface of 12), the brushing means (2) rotatably suspended within an intake area (7) defined by a housing (housing of 1), and the brushing means (2) for rotating with respect to the housing (Abstract); agitating means (8) extending radially from the outer surface (12) of the brushing means (2) for agitating debris; 5driving means (20) for driving the brushing means (2), the driving means (20) disposed within the cavity defined by the inner surface of the brushing means (2), wherein the driving means (20)  is mounted to the housing (housing of 1) such that the brushing means (2) may rotate relative to the driving means (20; Abstract); adapting means (19) mounted within the cavity of the brushing means (2) and mounted to the driving means (20), the adapting means (19) for being rotationally driven by the driving means (20); first coupling means (17) within the cavity of the brushing means (2) and coupled to the adapting means (19) such that the adapting means (19) is configured to rotationally drive the first coupling means (17); and second coupling means (18) mounted within the cavity of the brushing means (2) and mounted to the inner surface of the brushing means (2), the second coupling means (18) for mechanically engaging with the first coupling means (17) so that the first coupling means (17) rotationally drives the second coupling means (18), and wherein the second coupling means (18) rotationally drive the brushing means (2) about the driving means (20; Page 3, lines 16 –36).  
Worwag does not explicitly teach the first and second couplings being spider couplings. Examiner, however, notes that the applicant fails to provide any criticality in having the spider coupling provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. Applicant further discusses that “one of ordinary skill will appreciate that any other coupling may be used that may transmit power to the brush core, such as a geared linkage or other structure”.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of Worwag to explicitly include spider coupling since it has been held to be within the general skill of a worker in the art to select a known coupling on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 27, Worwag teaches the vacuum cleaner brush assembly further comprising: bearing means (15, 16) within the cavity of the brushing means (2), the bearing means (15, 16) for enabling the brushing means (2) to rotate freely inside the housing (housing of 1; Page 3, lines 16 – 23).

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Worwag (GB 2 322 068 A) in view of Freidell (U. S. Patent No. 7,159,274 B2).
Regarding claims 8 and 22, Worwag teaches all of the elements of claim 1 and 17 as discussed above. 
Worwag does not explicitly teach wherein the agitators are composed of rigid plastic.
Freidell, however, teaches wherein the agitators (Fig. 7) are composed of rigid plastic (Col. 5, lines 46 – 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the agitators of Worwag to explicitly include the agitators are rigid plastic, as taught by Freidell, to provide agitators with longitudinal sweeping ability thus enhancing the capability of the elements to catch dirt particles.

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Worwag (GB 2 322 068 A) in view of Mano (U. S. Patent No. 6,237,188 B1).
Regarding claims 9 and 23, Worwag teaches all of the elements of claim 1 and 17 as discussed above. 
Worwag does not explicitly teach the vacuum cleaner brush assembly wherein the agitators are rubber ridges. 
Mano, however, teaches the vacuum cleaner brush assembly (Fig. 10) wherein the agitators (rubber cleaning blades, 104a) are rubber ridges (Fig. 9; Col. 13, lines 55 – 61). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Worwag to explicitly include the agitators are rubber ridges, as taught by Mano, to provide agitators with longitudinal sweeping ability thus enhancing the capability of the elements to catch dirt particles.

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Worwag (GB 2 322 068 A) in view of Van Der Kool (WO 2014/095604 A1).
Regarding claim 10, Worwag teaches all of the elements of claim 1 as discussed above. 
Worwag does not explicitly teach the vacuum cleaner brush assembly wherein the brush core has a diameter less than two inches.  
Van Der Kool, however, teaches the vacuum cleaner brush assembly (Fig. 1) wherein the brush core (brush, 12) has a diameter less than two inches (Page 15, line 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Worwag to explicitly include the brush core has a diameter less than two inches, as taught by Van Der Kool, to provide an exterior that can house the brushing elements thus enhancing the capability of the elements to catch dirt particles.
Regarding claim 11, Worwag teaches all of the elements of claim 1 as discussed above. 
Worwag does not explicitly teach the vacuum cleaner brush assembly of claim 1, wherein the brush core has a diameter within the range of 1 - 1.75 inches.  
Van Der Kool, however, teaches the vacuum cleaner brush assembly (Fig. 1) wherein the brush core (brush, 12) has a diameter within the range of 1 - 1.75 inches (Page 15, line 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Worwag to explicitly include the brush core has a diameter within the range of 1 - 1.75 inches, as taught by Van Der Kool, to provide an exterior that can house the brushing elements thus enhancing the capability of the elements to catch dirt particles.
Response to Arguments
Applicant's arguments filed December 14, 2020 with respects to rejected claims 1 – 16 under 35 USC 102 and 103 have been fully considered and they are persuasive; therefore the rejection has been withdrawn.
Applicant's arguments filed December 14, 2020 with respects to amended claims 1, 4 – 11, and 17 – 27 have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection has been made.  Worwag remains applicable to teaching the structural limitations of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723